Citation Nr: 1821490	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to service-connected residuals of a right wrist injury.

2.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran had active service from July 1998 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2013 and April 2017 rating decisions of the Department of Veterans Affairs (VA).  Due to the Veteran's place of residence, the VA Regional Office in Waco, Texas (RO), has performed development.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in February 2014.  A transcript of that hearing is of record.


REMAND

An April 2017 rating decision denied service connection for a left ankle disability.  In June 2017, VA received a notice of disagreement for the denial of service connection.  A statement of the case has not been issued in response to the June 2017 notice of disagreement.  Therefore, the appropriate Board action is to remand the issue of entitlement to service connection for a left ankle disability for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran sought service treatment for a skin rash at VA medical facilities in approximately 2005.  In a May 2005 VA nurse practitioner note, the Veteran stated that he had been treated for a skin rash by a private examiner, an allergist, and a dermatologist at Hillcrest Clinic.  As the Veteran has identified a private facility where he sought treatment for a skin rash, a remand is necessary to obtain outstanding treatment records.

In a May 2013 VA examination report, a VA examiner stated that the Veteran had been diagnosed with eczematoid dermatitis in 2006 and tinea corporis in 2012.  In so doing, the examiner did not note that VA examiners had diagnosed the Veteran with tinea corporis in May 2005.  In the section of the examination report noting the findings of a physical examination, the examiner indicated that the Veteran had eczema and infections of the skin.  However, just below those findings, the examiner checked a box indicating that the Veteran did not have any of the specific skin conditions listed above.  VA did not subsequently provide the Veteran with an additional examination to determine the nature of any current skin disabilities.  A remand is necessary to provide additional VA skin examination.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for a left ankle disability.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return those issues to the Board.

2.  Provide the Veteran notice regarding substantiating a claim for service connection for a disability, secondary to an already service-connected disability.  

3.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed skin disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records and, if the necessary releases are obtained, all records from the Hillcrest Clinic and other private providers.  

4.  Then, schedule the Veteran for a VA skin examination with a dermatologist to determine the etiology of the Veteran's claimed skin disability.  If an examination cannot be provided because the Veteran cannot be contacted or does not appear for the schedule examination without good cause, provide access to the record to a dermatologist to provide the requested medical opinions.  The examiner must review the record and must note that review in the report.  In reviewing the record, the examiner should note the service medical records, to include any in-service examination reports and the Veteran's in-service reports of his medical history; the post-service treatment records; the documentation provided by the Veteran regarding the potential effects of Anthrax vaccines and Gulf War Syndrome; and the Veteran's lay statements.  If an examination occurs, all indicated tests or studies should be performed.  A complete rationale should be given for all opinions and conclusions expressed.  After diagnosing any current skin disabilities and reviewing the evidence, to include any past diagnoses, the examiner is asked to opine as to the following:

(a)  Is it as likely as not (50 percent or greater probability) that any skin disability diagnosed during the pendency of the appeal, starting in August 2012, was caused by service or any in-service incident, to include in-service Anthrax vaccinations.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any skin disability diagnosed during the pendency of the appeal, starting in August 2012, was caused by service-connected residuals of an in-service wrist injury?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any skin disability diagnosed during the pendency of the appeal, starting in August 2012, was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected residuals of an in-service wrist injury?

5.  Then, readjudicate the claim for service connection for a skin disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

